Order, Supreme Court, New York County, entered December 17, 1974, unanimously reversed, on the law and in the exercise of discretion, plaintiff-respondent’s motion for summary judgment denied, and motion of defendants-appellants for deposition of plaintiff granted, without costs and without disbursements. At defendants’ option, plaintiff being not now resident in New York, examination of plaintiff shall be upon written interrogatories or open commission or by oral examination if he shall make himself available therefor at least five days before the trial. Plaintiff may examine either defendant upon appropriate notice. The grant of summary judgment was error, for many issues of fact other than ascertainment of damage remain open. It has not been determined actually which items were in storage with the warehouse defendant and which were removed by plaintiff prior to shipment, which items were actually shipped via the carrier defendant, which items were packed by plaintiff or either defendant, and other questions deriving from the imprecise nature of the storage list, as well as the illegibility of the tags on the boxes which were delivered. The state of the documentation calls for examinations to be had of all parties by all parties, upon appropriate notice, for which reason provision therefor is made herein. Concur—Stevens, P. J., Markewich, Lupiano, Tilzer and Lynch, JJ.